Citation Nr: 0025268	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  92-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from October 1968 
to December 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 rating action by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, regional 
office (RO).  In that decision, the RO denied the issue of 
whether new and material evidence had been received 
sufficient to reopen a claim of entitlement to service 
connection for a nervous disorder.  

In March 1996 the Board determined that new and material 
evidence had been received sufficient to reopen the veteran's 
claim for service connection for a nervous disorder.  At that 
time, the Board remanded the de novo service connection claim 
to the RO for further evidentiary development.  Thereafter, 
in October 1998, the Board again remanded the veteran's claim 
for service connection for a nervous disorder to the RO for 
additional evidentiary development.  Following completion of 
the instructions set forth in the October 1998 remand, the 
case was returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The currently diagnosed psychosis is not of service origin. 


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as a psychosis, 
was not incurred in or aggravated by military service nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board has found that the veteran has presented a claim which 
is plausible.  This finding is based in part on a July 1994 
letter from a private physician indicating that he had first 
seen the veteran in 1970, shortly after service, and that he 
had severe emotional upsets. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999). 

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3) (1999).

While primary alcohol and drug abuse is considered to be the 
product of willful misconduct, organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, or which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs, will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(2), (3).

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), VA 
compensation cannot be paid for disability due to the abuse 
of alcohol or drugs.  In a precedent opinion, dated January 
16, 1997, the General Counsel of the VA concluded that 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub.L.No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a) 
(1999), for secondary service connection for a disability 
proximately due to or the result of a service connected 
disorder.

The United States Court of Veterans Appeals (Court) in Barela 
v. West, 11 Vet. App. 280 (1998) held that while compensation 
may not be paid for any disability resulting from alcohol 
abuse, the plain language of the statute (38 U.S.C.A. § 1110) 
does not preclude granting of service connection for alcohol 
abuse.  The Court determined that that compensation is just 
one of the benefits under title 38 which could flow from a 
determination that a disability is service connected.

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the Board. Brooks 
v. Brown, 5 Vet. App. 484 (1993).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

In the present case, the veteran has essentially asserted 
that he developed an acquired psychiatric disorder during his 
active military duty and that he has continued to experience 
relevant pathology since then.  

The service medical records, in September 1969, the veteran 
requested a psychiatric consultation because he was walking 
in a daze and was not sure whether he was "coming or 
going."  At that time, the veteran also reported that he had 
attempted suicide in high school when he took an entire 
bottle of Darvon.  The veteran complained of headaches, 
depression, smoking "reefers," walking in a daze, and being 
preoccupied and worried about losing his temper.  He denied 
drug or alcohol abuse.  An impression of a probable character 
disorder was given.  

The veteran was then admitted to a military hospital for 
evaluation of drug abuse.  Upon admission, the veteran 
admitted that he had smoked marijuana a few times per week 
for the last three years.  He was oriented in all spheres and 
his memory was intact.  His affect was somewhat inappropriate 
in that he would stare off as if hallucinating.  He denied 
hallucinations.  He was placed in a closed ward without any 
medications to be observed since it was not sure whether he 
represented the effects of drugs or schizophrenia.  Within 
two days, the sensations of floating had completely cleared, 
his affect was more appropriate, there was no longer any 
evidence suggestive of a schizophrenic illness, and there was 
only evidence of drug abuse.  Final diagnoses included 
marijuana intoxication, and an emotionally unstable 
personality, which existed prior to service. 

At the October 1969 separation examination, the veteran 
admitted that he had previously had, or had at that time, a 
drug or narcotic habit.  The report of this evaluation 
included the examiner's conclusions that the veteran had a 
drug and narcotic habit and that a diagnosis of an 
emotionally unstable personality was appropriate.  

Between October and November 1974, he was hospitalized for 
approximately two weeks at the VA Hospital (VAH) in 
Chillicothe, Ohio.  During this hospitalization, the veteran 
stated that he had begun to use drugs at the age of 14 but 
that he did not become a heavy user until the past two years.  
The veteran stated that, because of his drug use, he thought 
that he had brain damage.  An aggressive-type 
passive-aggressive personality disorder associated with drug 
and alcohol, LSD, heroin, amphetamines, barbiturates, 
cocaine, and marijuana was diagnosed.  

Between September 1976 and January 1977, the veteran was 
again hospitalized at the Chillicothe VAH for psychiatric 
treatment.  A mental status evaluation completed in September 
1976 during this hospitalization noted the veteran's 
complaints of visual and auditory hallucinations.  The 
examining psychiatrist concluded that the veteran's 
hallucinations were apparently triggered by his use of LSD.  
The examiner expressed his opinion that it is possible that 
the veteran's present psychotic symptoms were due to 
flashbacks from previously used LSD but that this 
determination was difficult to make from history alone.  The 
examiner diagnosed schizophrenia, paranoid type.  

Between February and September 1977, the veteran received 
approximately monthly treatment for paranoid schizophrenia.  
In March 1978, the veteran requested from the local VA mental 
health clinic additional medication to help him sleep.  The 
report of this treatment session included an assessment of 
schizophrenia and instructions for the veteran to return to 
the clinic in six months.  

A VA evaluation was conducted by a board of two VA 
psychiatrists in August 1978.  At that time the veteran 
reported that, during service, he had spent considerable time 
in the brig for alcohol and various drug abuse and that, 
after discharge from active duty, he continued his multiple 
drug abuse.  Following a mental status examination, both 
examiners diagnosed a drug-induced psychosis and explained 
that, although the veteran had been previously diagnosed as 
being paranoid schizophrenic, it was possible to attribute 
all of his symptoms to a drug-induced psychosis.  In drawing 
these conclusions, the examiners cited the September 1969 
service medical records which illustrated that, after two 
days without medications, the veteran's affect improved, and 
there was no evidence suggestive of schizophrenia.  

From 1978 to 1985 the veteran received intermittent tat a VA 
facility and underwent VA examinations for his schizophrenia.

In an October 1985 statement, a private physician noted that 
he had treated the veteran from 1962 to 1968, just prior to 
his induction into military service.  The physician indicated 
that during that time, he did not treat the veteran for any 
type of nervous disorder.  

From 1986 to 1993 he continued to receive treatment at VA and 
private facilities for his psychiatric illness.  A May 1991 
statement from a private physician is to the effect that he 
had first treated the veteran after his 1969 discharge from 
service when he had become addicted to drugs and that the 
veteran had experienced nervousness ever since then.  The 
physician noted that, in 1991, the veteran was tolerating his 
medication very well and was functioning normally in society.  
In a subsequent August 1991 letter, this physician explained 
that the veteran had reported that he had never had any type 
of drug problem and that he only took drugs during service to 
keep him awake on the flightline.  

A June 1991 letter from a friend of the family attests to the 
veteran's academic and athletic abilities.

In a July 1994 letter, the private physician who had written 
two previous letters in 1991 explained that a fire in his 
office had destroyed all of his medical records.  The 
physician did remember the veteran very well and explained 
that the veteran had severe emotional upsets when he was seen 
and had to be referred for psychiatric help.  The physician 
noted that he, who had first seen the veteran in 1970, 
referred the veteran to the Chillicothe VAH in approximately 
1971.  The physician also indicated that the veteran received 
intermittent care during that time for psychiatric problems, 
including schizophrenia and alcohol abuse.  

In November 1994, he was hospitalized at the Chillicothe VAMC 
for approximately two weeks for treatment for his psychiatric 
complaints.  The discharge diagnoses were bipolar affective 
disorder, a hypomanic state with psychotic features, and 
cannabis abuse.  Pertinent clinical diagnoses noted but not 
treated during the hospitalization included paranoid 
schizophrenia by history as well as a history of multiple 
substance abuse, LSD, marijuana, barbiturates, and downers.  
According to the discharge summary report, the veteran 
admitted to occasional marijuana use when he felt down and 
stated that he had used barbiturates, marijuana, downers, and 
LSD in the past.  VA outpatient treatment records dated 1995 
confirm the diagnosis of a bipolar affective disorder.  

Between April and May 1995, the veteran was hospitalized for 
approximately three weeks at the Chillicothe VAMC for 
treatment for a schizo-affective disorder.  Subsequently he 
continued to receive treatment form the VA for his 
psychiatric disorder.  for his schizophrenic disorder.  

A VA psychological examination was conducted in January 1996.   
The diagnoses were undifferentiated schizophrenia, alcohol 
dependence in remission, polysubstance abuse dependence in 
remission, and borderline intellectual functioning.  He 
continued to receive treatment at VA facilities.

A VA psychiatric evaluation was conducted in August 1996.  
Following a review of the claims folder, recent psychological 
testing, and current examination findings, the examiner 
diagnosed a hypomanic bipolar disorder which was controlled 
by antipsychotic regimen and borderline intellectual 
functioning and recommended ruling out schizophrenia or a 
schizoaffective disorder.  The examiner expressed her opinion 
that an acquired psychiatric disorder was not present in 
service and that the onset of the current mental disorder was 
not within a year of his separation from active service.  

In an October 1996 addendum, the examiner expressed an 
opinion, based on an additional review of the claims folder, 
that the veteran used drugs prior to, during, and after his 
active service and that this drug abuse/dependent behavior 
has resulted in a drug-induced psychosis.  The examiner 
reiterated the prior opinion that the veteran's current 
psychosis did not have its onset within one year of his 
separation from service and is, in fact, drug-related.  The 
examiner described the veteran as a highly addictive person 
with a propensity for secondary mental disturbance.  

In March 1999, the veteran underwent a psychiatric 
examination for VA purposes.  According to the report of the 
evaluation, the examiner extensively reviewed the veteran's 
entire claims folder prior to the interview.  During the 
interview, the veteran admitted having an extensive history 
of polysubstance dependence including using alcohol, cocaine, 
hashish, and barbiturates.  The veteran denied using drugs 
after 1973. 

Following an extensive discussion of the veteran's pertinent 
psychiatric history and of the current mental status 
evaluation findings, the examiner provided the following 
Axis I diagnoses:   psychotic disorder not otherwise 
specified, a previous history of a drug-induced a psychotic 
disorder, a mood disorder not otherwise specified, and a 
positive history of polysubstance dependence including 
alcohol, cocaine, hashish, and barbiturates.  Additionally, 
the examiner provided an Axis II diagnosis of a history 
compatible with a mixed personality disorder with 
pathological traits, including passive aggressive, 
anti-social, and self-defeating features.  

In an addendum dated in April 1999, the examiner expressed 
his opinion that it was possible that, through the veteran's 
years of drug use, he has to some extent damaged his ability 
to think abstractly.  Additionally, the examiner specifically 
stated, in his clinical opinion, that the veteran's 
psychiatric symptomatology was not related to his military 
service; that his initial psychotic episodes were caused by 
drug use; that it is very likely that the usage of drugs 
decreased his ability to concentrate; and that this decrease 
in concentration, which caused him to begin to misinterpret 
his environmental cues as hallucinations, became the basis 
for his delusional beliefs.  

In a letter received in August 2000, the veteran stated that 
his hospitalization in 1969 was for drug abuse and unrelated 
schizophrenia.  He maintains that he has not received the 
benefit of the doubt.

To summarize, the veteran's statements describing the 
symptoms related to his psychiatric illness are considered to 
be competent evidence.  However, when the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

In this regard, the service medical records reflect no 
definitive diagnosis of a chronic, acquired psychiatric 
disorder.  These records show that the veteran was 
experiencing problems with drug use and experienced 
psychiatric symptoms.  In September 1969 his symptoms 
included walking in a daze and being preoccupied and worried 
about losing his temper and as such he was hospitalized.  
Initially, it was unclear whether his symptoms were related 
to drug use or were a manifestation of a psychosis.  However, 
the summary clearly indicates that schizophrenia was not 
present.  It was reported that after two days of 
hospitalization, the sensations of floating had completely 
cleared, his affect was more appropriate, there was no longer 
any evidence suggestive of a schizophrenic illness, and there 
was only evidence of drug abuse.  Final diagnoses were 
marijuana intoxication and an emotionally unstable 
personality, which is a personality disorder and not a 
disability for which service connection may be granted.  This 
diagnosis was confirmed during the separation examination.  

The veteran's private physician in 1994 indicated that had 
treated the veteran in 1970 and at that time, the veteran had 
severe emotional upsets which required referral for 
psychiatric help at Chillicothe VAH in approximately 1971.  
However, the physician did not specify that a psychosis was 
present within one year following the veteran's separation 
from service.  Additionally, the record shows that the 
veteran's initial treatment at the Chillicothe VAH was in 
1974, more than four years after service.  

Additionally, at that time an acquired psychiatric disorder 
was not diagnosed.  The first post service clinical evidence 
of an acquired psychiatric disorder was in September 1976 
when he was hospitalized at the Chillicothe VAH for paranoid 
schizophrenia.  More than five years after service.  

Additionally, a VA examiner in October 1996 rendered an 
opinion that the veteran's current psychiatric disorder, 
diagnosed as hypomanic bipolar disorder, was not present in 
service or within on year following his release from active 
duty. Furthermore, a second VA examiner in April 1999 
rendered an opinion the veteran's current psychiatric 
symptomatology was not related to military service.   In an 
addendum dated in the following month, this examiner also 
expressed his opinion that the veteran's initial psychotic 
episodes were caused by drug use.  There is no competent 
medical evidence of record which contradicts these opinions.  

As previously indicated direct service connection for a 
disability that is a result of a claimant's own abuse drugs 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99.

The veteran has not submitted any competent medical evidence 
to support his contention that an acquired psychiatric 
disorder, separate from any drug use, was present in service 
nor is there any such evidence of record.  There is no 
competent medical evidence, which establishes an association 
between the veteran's current psychosis and his active 
military duty.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for an acquired psychiatric disorder and as such, 
the benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

